Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. The plaintiff barely made a question of fact, aided by the presumption that death must ordinarily be attributed to some other cause than suicide. This presumption disappeared in the face of the evidence, and the inference is fairly to be drawn therefrom that the death of the insured was caused by his own act with suicidal intent. The verdict is, therefore, against the weight of the evidence. (See Lindblom v. Metropolitan Life Insurance Co., 210 App. Div. 177 and McVeigh v. New York Life Insurance Co., 230 id. 136.) Lazansky, P. J., Young, Hagarty, Scudder and Davis, JJ., concur.